IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

DESHAWN DRUMGO, )
Plaintiff,
Vv. Civ. Action No. 14-1135-CFC
SGT WILLIAM KUSCHEL,
Defendant.
MEMORANDUM
I. INTRODUCTION

Plaintiff DeShawn Drumgo (“Plaintiff”), filed this civil rights lawsuit pursuant to 42
U.S.C. § 1983. On March 26, 2019, the Court granted Defendant’s motion for
summary judgment. (D.!. 145, 146) Plaintiff moves for reconsideration. (D.1. 150)

il. MOTION FOR RECONSIDERATION

The standard for obtaining relief under Rule 59(e) is difficult for Plaintiff to meet.
The purpose of a motion for reconsideration is to “correct manifest errors of law or fact
or to present newly discovered evidence.” Max’s Seafood Café ex rel. Lou-Ann, Inc. v.
Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). “A proper Rule 59(e) motion . . . must rely
on one of three grounds: (1) an intervening change in controlling law; (2) the
availability of new evidence; or (3) the need to correct a clear error of law or fact or to
prevent manifest injustice.” Lazaridis v. Wehmer, 591 F.3d 666, 669 (3d Cir. 2010)
(citing N. River ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).
A motion for reconsideration is not properly grounded on a request that a court rethink a
decision already made. See Glendon Energy Co. v. Borough of Glendon, 836 F. Supp.

1109, 1122 (E.D. Pa. 1993). Motions for reargument or reconsideration may not be

1
used “as a means to argue new facts or issues that inexcusably were not presented to
the court in the matter previously decided.” Brambles USA, Inc. v. Blocker, 735 F.
Supp. 1239, 1240 (D. Del. 1990). Reargument, however, may be appropriate where
“the Court has patently misunderstood a party, or has made a decision outside the
adversarial issues presented to the court by the parties, or has made an error not of
reasoning but of apprehension.” Brambles USA, 735 F. Supp. at 1241 (D. Del. 1990)
(citations omitted); See a/so D. Del. LR 7.1.5.

In granting Defendant's motion for summary judgment, the Court reviewed the
pleadings, evidence of record, the parties’ positions, and the applicable law. The Court
has again reviewed Defendant's motion for summary judgment and the evidence of
record, as well as the instant the instant motion and finds that Plaintiff has failed to |
demonstrate any grounds to warrant reconsideration of the March 26, 2019 Order.
Therefore, the Court will deny the motion for reconsideration. (D.I. 150)

lll. CONCLUSION
For the above reasons, the Court will deny the motion for reconsideration. (D.I.

150) An appropriate order will be entered.

lh. (fp OW

UNITED STATES DISARICT JUDGE
May 0 __, 2019
Wilmington, Delaware
